DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (2010/0226532).
Regarding claim 1, Hayasaka et al. disclose an image processing apparatus (10 or the combination of 10 and 20; see paragraphs 43-44), comprising:
processing circuitry (any or any combination of items 21-25; see paragraph 45) configured to
(histogram; see paragraph 52) formed of pixels that are associated with x coordinate information (“y position”; supra), distance information (“x position”; supra), and frequency values (detection count frequency; supra);
search, row by row in the first map (see paragraphs 64-65) ... , for a target pixel  that satisfies a predetermined condition among the pixels in the first map, the predetermined condition (peak histogram frequency; see paragraphs 64-65) including at least one of height information held by a searched pixel being greater than or equal to a predetermined threshold value and a pixel density of a surrounding region including the searched pixel being greater than or equal to a predetermined density threshold value (peak density of histogram, representing detection count frequency; see paragraphs 6s-65); and
validate pixels surrounding the target pixel in the first map, together with the target pixel (see paragraph 84).

Hayasaka et al. do not disclose searching, row by row in the first map starting near the image processing apparatus and moving away from the image processing apparatus as indicated by the distance information, for the target pixel.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hayasaka et al. such that the search is done row by row in the first map starting near the image processing apparatus and moving away from the image processing apparatus as indicated by the distance information, for the target pixel, because the order in which to search the rows is one of a finite number of predictable choices, and therefore such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

(see paragraph 84).
Regarding claim 3, Hayasaka et al. further teach the image processing apparatus according to claim 2, wherein the processing circuitry changes the first range according to the distance information of the target pixel (see paragraph 84).
Regarding claim 9, Hayasaka et al. do not disclose an imaging apparatus comprising:
two imagers; and
the image processing apparatus according to claim 1, wherein
the first map is generated from images captured by the two imagers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hayasaka et al. such that the imaging apparatus comprised two imagers; wherein the first map is generated from images captured by the two imagers, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 8, see the foregoing rejection of claim 1.

Regarding claim 11, Hayasaka et al. disclose a mobile body (vehicle; see paragraph 2), comprising:
the device control system according to claim 8; and 
the predetermined device, wherein
... .

movement of the  predetermined device is controlled by the  processing circuitry of the device control system.

Examiner takes official notice that it is well known and common knowledge to automatically perform a crash-mitigating action, such as emergency braking, in response to detection of an object in a vehicle’s path.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hayasaka et al. such that movement of the  predetermined device is controlled by the  processing circuitry of the device control system, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 10, see the foregoing rejection of claim 1.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "wherein the processing circuitry is further configured to generate a second map obtained by converting an x axis direction of the first map into a unit corresponding to an actual distance, and the processing circuitry validates, in the second map, the target pixel ...", in combination with the remaining claim elements as set forth in claim 4, and claims 5-6 depending therefrom.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/14/20, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn. Regarding Applicant’s remarks in the 2nd full paragraph on page 9 of the reply, Examiner agrees that the amended claims are integrated into the practical application of object recognition for improving driving control.
Applicant’s arguments, see remarks, filed 10/14/20, with respect to the art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayasaka et al.  Regarding Applicant’s remarks on pages 14-15 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. However, said amendment necessitated further search and consideration, which led to the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        /ROY Y YI/Primary Examiner, Art Unit 2852